 



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement”) is entered into
by and between The Scotts Miracle-Gro Company (“Company”) and Christopher L.
Nagel (“Executive”).
     WHEREAS, the Executive has served as Executive Vice President-North America
Consumer Business and in other roles for the Company.
     WHEREAS, the Executive’s employment has been governed by an Employment
Agreement signed by the Executive on November 10, 2006, and by the Company on
November 13, 2006 (“Employment Agreement”).
     WHEREAS, the Executive intends to resign his employment with the Company,
which resignation shall constitute a Voluntary Termination by the Executive
within the meaning of Article 7.3 of the Employment Agreement.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Resignation of Employment. Effective July 18, 2007 (“Effective Date of
Termination”) the Executive hereby resigns his employment with the Company and
resigns all other positions he holds with or for the Company, its subsidiaries
and related parties, including, but not limited to, any position as an officer,
director, member, trustee or any similar position. The resignation is intended
to constitute a Voluntary Termination by the Executive under Article 7.3 of the
Employment Agreement. The Company hereby waives the sixty (60) day notice period
and the Executive waives any right to payments during such sixty (60) day notice
period under Article 7.3 of the Employment Agreement. The Executive will
thereafter receive the following:
     (a) The Company will pay to the Executive a monthly amount on the first
payroll date of each month, in an amount equal to the Executive’s cost of health
care coverage, if after receiving a COBRA notification from the Company,
Executive elects the Company’s group health continuation coverage under COBRA
pursuant to section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”). These payments will commence on the Company’s first payroll date
following termination of his active employee coverage and will continue until
the first to occur of (1) eighteen (18) months after the Effective Date of
Termination, (2) the date upon which the Executive becomes covered under another
employer health care plan, or (3) the date on which the Executive ceases to be
covered by the Company’s group health continuation coverage under COBRA. The
Executive will be solely responsible for electing COBRA coverage within the
required time period.

 



--------------------------------------------------------------------------------



 



     (b) The Company shall pay the Executive within thirty (30) days of the
Effective Date of Termination the amount of One Million Four Hundred Thousand
Dollars ($1,400,000.00) (prior to withholding of applicable taxes), which
represents the negotiated value of the Executive’s unvested options as offset by
certain other amounts. All unvested options, restricted stock, stock
appreciation rights or other rights held by the Executive as of the Effective
Date of Termination under the Company’s 2006 Long-Term Incentive Plan or under
any other equity or long-term incentive plan of the Company (a “Company
Incentive Plan”) shall be forfeited, and the Executive shall have no further
interest therein. Any vested options held by the Executive shall be governed by
the relevant Company Incentive Plan and grant instrument. An accurate summary of
each of the Executive’s vested options under any Company Incentive Plan has been
provided.
     (c) The Company will pay to the Executive any accrued but unpaid Base
Salary, vacation and automobile allowance as of the Effective Date of
Termination and the Company will reimburse the Executive for all incurred but
unpaid business expenses as of the Effective Date of Termination under the
Company’s expense reimbursement policy.
     (d) The Executive shall not be entitled to any other severance or related
payments under any severance, separation or other benefit plan maintained by the
Company (“Company Severance Plans”), and shall also not be entitled to a bonus
or other payment under the Company’s Executive Management Incentive Plan for the
current year.
     2. Confidentiality, Noncompetition and Nonsolicitation. This Agreement
shall not supersede or nullify in any way the Employee Confidentiality,
Noncompetition, Nonsolicitation Agreement executed by the Executive on August 7,
2006. The Employee Confidentiality, Noncompetition, Nonsolicitation Agreement
shall remain in full force and effect, and any requirements of such agreement
shall be incorporated by reference into this Agreement..
     3. Release. The Executive voluntarily and knowingly releases and discharges
the Company, its past, present and future parents, affiliates and subsidiaries,
and its and their past, present and future directors, officers, employees,
agents, shareholders and representatives (“Releasees”), from any and all claims,
debts, suits or causes of action, known or unknown, based upon any fact,
circumstance, or event occurring or existing at or prior to the Executive’s
execution of this Agreement. This Release specifically includes, but is not
limited to, any claims or actions arising out of or during the Executive’s
employment with the Company or the termination of that employment, including any
claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Ohio Civil
Rights Act, and any and all other federal, state or local laws, and any common
law claims now or hereafter recognized, as well as all claims for counsel fees
and costs. This Release is not intended to apply to rights or claims under the
Age Discrimination in Employment Act, to rights or claims that cannot be waived
by private agreement under applicable law, to statutory indemnification
provisions and rights set forth in any applicable directors and officers
liability insurance policy, or to the Executive’s entitlement to any vested
benefits he has as of the Effective Date of Termination under the Company’s
various employee benefits plans or programs, including the Company’s Retirement

2



--------------------------------------------------------------------------------



 



Savings Plan or Executive Retirement Plan (“Company Benefit Plans”); provided,
however, that (a) Executive’s termination of employment and execution of this
Agreement shall not be deemed to accelerate vesting of any rights under the
Company Benefit Plans; and (b) as set forth in Section 1(d) of this Agreement,
the Executive agrees and acknowledges that he has no right to payment or
benefits under any Company Severance Plan as a result of his termination of
employment or execution of this Agreement.
     4. Cooperation. The Executive specifically understands that in partial
consideration for the benefits received pursuant to this Agreement, which the
Executive acknowledges are in excess of any other benefits or compensation the
Executive might otherwise be entitled to claim or receive, the Executive may be
requested by the Company to cooperate with the Company in the defense or
prosecution of one or more existing or future court actions, governmental
investigations, arbitrations, mediations or other legal or equitable proceedings
which involve the Company, its past and present affiliates and subsidiaries, and
any of its and their employees, officers or directors, and the Executive agrees
to do so. This cooperation may include, but shall not be limited to, the need
for or availability for testimony in deposition, affidavit, trial, mediation or
arbitration, as well as preparation for that testimony. The Executive shall be
available at the Company’s reasonable request for any meetings or conferences
the Company deems necessary in preparation for the defense or prosecution of any
such legal proceedings. The Company shall reimburse the Executive for any actual
costs and expenses reasonably incurred by the Executive while his services are
being utilized by the Company pursuant to this paragraph and will compensate the
Executive for any such service at the rate of Three Hundred Dollars ($300.00)
per hour (but no more than One Thousand Five Hundred Dollars ($1,500.00) per
day).
     5. Nondisparagement. The Executive agrees not to disparage or otherwise
comment negatively about any Releasee, except to the extent that the Executive
is required by applicable law to testify. The Company agrees that in the event
it receives an inquiry regarding the Executive from a prospective employer of
the Executive, it will advise the prospective employer only of the Executive’s
last position and dates of employment with the Company, and that the Executive
resigned on July 18, 2007.
     6. Breach of Agreement In addition to other remedies available to the
Company under this Agreement, if at any time the Executive materially breaches
any provision of this Agreement or if the Company, after the date of execution
of this Agreement, discovers facts (a) that the Company did not know prior to
such date, and (b) that show that the Executive engaged during his term of
employment with the Company in activities that would constitute Cause as defined
in the Employment Agreement, the amount paid to the Executive pursuant to
Section 1(b) of this Agreement shall be forfeited, and the Company may recoup
the gross amount of such payment, within two (2) years after the Executive
engages in such conduct or the conduct is first discovered by the Company. The
payment shall be made in such manner and on such terms and conditions as may be
required by the Company. The Company and the Executive agree that the monetary
value of a material breach of this Agreement by the Executive would be difficult
to calculate. As a result, the Company and the Executive agree that in the event
of a material breach by the Executive, this section contains a reasonable basis
for estimating the damages from such breach. This section shall not foreclose
the Company from recovering additional damages from such breach if such
additional damages are proven by the Company.

3



--------------------------------------------------------------------------------



 



     7. Confidentiality of Agreement. Except as required by law, the Executive
agrees that the terms, amount and fact of this Agreement shall be confidential
and that he will not disclose any information concerning this Agreement to
anyone other than his immediate family members, financial advisors and legal
counsel.
     8. Tax Consequences. The Executive is solely responsible for the tax
consequences of this Agreement, including the application of section 409A of the
Code. The Executive acknowledges that he has consulted with his tax advisor with
respect to the tax consequences of his stock options and all compensation
provided under this Agreement and the Company’s benefit plans. The Company shall
have no liability with respect to the tax consequences of his stock options or
any compensation provided under this Agreement or any benefit plans. The Company
shall have the right to determine in its sole discretion whether, and to what
extent, any payments or benefits under this Agreement are subject to withholding
for income or other taxes or reporting to tax authorities. In addition, payments
and benefits under this Agreement are not benefit-bearing (i.e., shall not be
considered compensation) for purposes of any Company Benefit Plan.
     9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of Ohio, to the extent not preempted by
federal law.
     10. Severability. If any part of this Agreement other than Section 3 is
determined to be invalid, illegal or otherwise unenforceable, the remaining
provisions of this Agreement shall not be affected and will remain in full force
and effect.
     11. Acknowledgements. In signing this Agreement, the Executive acknowledges
that:
     (a) The Company has not provided the Executive with any tax advice, and the
Executive is solely responsible for the tax consequences of compensation
provided under this Agreement or under any Company benefit plan.
     (b) The Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory and beyond that to which the Executive
is otherwise entitled.
     (c) The Executive is hereby advised to consult with an attorney before
signing this Agreement.
     (d) The Company has provided the Executive with a reasonable period of time
in which to consider the Agreement, and the Executive has signed on the date
indicated below after concluding that this Agreement is satisfactory.

4



--------------------------------------------------------------------------------



 



     (e) Neither the Company nor any of its agents, representatives, employees,
or attorneys, have made any representations to the Executive concerning the
terms or effects of this Agreement other than those contained herein.
     IN WITNESS WHEREOF, and intending to be bound hereby, the parties have
executed this Separation Agreement and General Release on the dates set forth
below.

            THE SCOTTS MIRACLE-GRO COMPANY
    July 18, 2007  By: /s/ Denise S. Stump       Name:   Denise S. Stump     
Title:   EVP, Global HR                    July 18, 2007    /s/ Christopher L.
Nagel         Christopher L. Nagel           

5